Citation Nr: 0639556	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  02-03 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for chronic rhinitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 until June 
1984.  He also had subsequent service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston, Massachusetts.

This matter was previously before the Board in November 2003 
and December 2005 and was remanded on both occasions for 
further development.

In a statement dated in April 2002, the veteran appears to be 
making claims of entitlement to service connection for otitis 
media and chronic bronchitis secondary to his service-
connected rhinitis.  The Board refers these issues back to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's rhinitis has been shown to be manifested by 
chronic nasal congestion, headaches, coughing, and postnasal 
drip without polyps.

2.  There is no objective evidence that the symptoms of 
chronic rhinitis result in three or more incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year manifested by headaches, 
pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic rhinitis have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.97, Diagnostic Codes 6510-6514, 6522 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of an April 2004 letter from VA to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was requested to submit any 
relevant evidence in his possession to VA.  A March 2006 
communication also informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date, for the award of benefits, as the Court 
required in Dingess/Hartman.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case has been readjudicated and Supplemental 
Statements of the Case were provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

The Board, in its December 2005 remand, requested further 
development to obtain radiograph report(s) of the veteran's 
chest from the Boston VAMC and copies of the pulmonary 
function study performed in conjunction with the August 2001 
VA examination.  A February 2006 report of contact (VA form 
119) from the Boston VAMC to the AMC indicated that no 
pulmonary x-rays were conducted in August 2001, but chest x-
rays were taken in May 2003.  The report of contact also 
noted that the pulmonary test was completed in April 2002 and 
not in conjunction with the August 2001 VA examination.  A 
review of the claims folder indicates that the pulmonary test 
report from April 2002 and the chest x-rays from May 2003 are 
of record.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 



Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for rhinitis pursuant to 
Diagnostic Code 6522.  Under that Diagnostic Code, allergic 
or vasomotor rhinitis manifested by either a greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side and no polyps warrants a 10 
percent evaluation.  The next-higher 30 percent evaluation 
requires the presence of polyps.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2006).  

A review of the clinical evidence of record does not reflect 
that the veteran has been found to exhibit polyps.  Indeed, 
the July 2005 VA examination report indicates that a nasal 
endoscopy was performed that showed no polyps or discharge in 
the nasal cavity on either side.  The diagnosis was chronic 
rhinitis, both vasomotor and allergic.  In the absence of 
such findings, an evaluation in excess of 10 percent for the 
veteran's rhinitis is not warranted under Diagnostic Code 
6522.  

The Board notes that the clinical evidence of record contains 
diagnoses of sinusitis in the July 2005 VA examination report 
and in an allergy clinic note in July 2000.  Ordinarily, 
manifestations of nonservice-connected disabilities are not 
for consideration in rating a service-connected disability.  
However, manifestations of diagnosed sinusitis have not been 
clinically dissociated from manifestations of the service-
connected rhinitis.  As such, the Board will not make such 
distinction in evaluating the disability at issue.  The Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so. Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).  Therefore, to the extent that the veteran's 
sinusitis symptoms are not distinguished by examiners, the 
Board will generally treat them as part of the service-
connected chronic rhinitis.  

The Board will alternatively consider whether a higher rating 
is warranted for the disability at issue under the General 
Rating Formula for Sinusitis.  Under the general rating 
formula for sinusitis, encompassing Diagnostic Codes 6510 
through 6514, a 10 percent disability rating is awarded for 
sinusitis manifested by one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent disability rating is awarded for sinusitis manifested 
by three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note to the 
rating criteria states that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

There are multiple VA examinations and treatment records and, 
overall, they do not show that the veteran has symptoms that 
most-nearly approximate the next-higher 30 percent criteria 
under Diagnostic Codes 6510-6514.  The record does not show 
that the veteran's nasal disability has resulted in any 
incapacitating episodes or more than six non-incapacitating 
episodes.  The Board acknowledges the veteran's complaints of 
coughing, wheezing, choking spells, and shortness of breath 
reported in outpatient treatment records and VA examinations 
of record.  However, a review of the claims folder reveals a 
disability picture most-nearly approximated by his current 10 
percent evaluation.  On VA examination in August 2001, the 
examiner noted that the nasal membranes were diffusely 
engorged without major structural abnormality.  Pharyngeal 
membranes and structures were normal.  Chest configuration 
was normal and the lung fields were clear.  Upon VA 
examination in July 2005, it was noted that the nasal passage 
has narrowed by 50 to 70 percent on the right and 
approximately 25 percent on the left.  There was no sinus 
tenderness, facial swelling, proptosis, intranasal lesions, 
septal perforation, or fullness or mass in the nasopharynx.  
August 1999 chest X-rays were normal.  A September 1999 CT 
scan found diffuse mild mucosal thickening with no evidence 
of acute sinusitis.  The Board finds that the medical 
evidence shows that the veteran's disability was manifested 
by no more than mild or occasional symptoms.  On VA 
examination in 2001 and 2005, the examiner did not find 
evidence of sinusitis or sinus tenderness.  Therefore, based 
on the preceding, the Board finds that the evidence most 
nearly approximates the veteran's current 10 percent 
disability evaluation.

In conclusion, the clinical evidence does not show that a 
rating higher than 10 percent is warranted under either 
rhinitis or the general rating formula for sinusitis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic rhinitis is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


